NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0036n.06

                                           No. 10-5463                                    FILED
                                                                                      Jan 10, 2012
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )       ON APPEAL FROM THE
                                                    )       UNITED STATES DISTRICT
v.                                                  )       COURT FOR THE EASTERN
                                                    )       DISTRICT OF KENTUCKY
DARREN LITTLE,                                      )
                                                    )
       Defendant-Appellant.                         )
                                                    )




       BEFORE: SUHRHEINRICH, GIBBONS, and McKEAGUE, Circuit Judges.


       PER CURIAM. Darren Little, a federal prisoner, appeals the sentence imposed following

his 2009 guilty plea to conspiring to distribute five kilograms or more of cocaine.

       The offense of conviction had a mandatory minimum sentence of 120 months and a

maximum of life imprisonment. The presentence report calculated the guidelines sentencing range

at 151 to 188 months. The district court found that Little was entitled to a 67-month downward

departure for a state prison sentence he served based on relevant conduct, pursuant to USSG

§ 5K2.23. This effectively lowered the guidelines range to 120 to 121 months. However, the district

court determined that an upward variance to 240 months was appropriate. After giving Little credit

for the 67 months spent in state custody, the district court judge sentenced Little to 173 months of

imprisonment. On appeal, Little argues that the sentence was substantively unreasonable in that it

gave unreasonable weight to his criminal history.
No. 10-5463
United States v. Little

        We review a sentence for reasonableness under an abuse-of-discretion standard. United

States v. Carter, 510 F.3d 593, 600 (6th Cir. 2007). Review of the sentencing transcripts reveals that

the district court considered the relevant sentencing factors in arriving at the sentence in this case.

It noted that Little had been sentenced to ten years of imprisonment in a state court proceeding for

distributing cocaine, had been paroled four times and had been reincarcerated because he continued

to distribute cocaine. Therefore, the court concluded that a sentence greater than ten years was

required to deter Little’s drug trafficking. It also noted that Little’s criminal history, in addition to

his drug convictions, included domestic violence and driving under the influence. Therefore, there

was a need to protect the public from Little’s drug trafficking, domestic violence, and impaired

driving. The district court also considered the serious nature of the offense, Little’s need for

treatment and other programs available during his incarceration, and the need to teach Little respect

for the law.

        We give considerable deference to sentencing decisions due to trial judges’ experience in

sentencing. United States v. Poynter, 495 F.3d 349, 351-52 (6th Cir. 2007). We do not determine

whether the district court could have given a lower sentence, but whether it must have done so. See

United States v. Smith, 516 F.3d 473, 478 (6th Cir. 2008). Here, Little has demonstrated no abuse

of discretion by the sentencing judge. Accordingly, Little’s sentence of 173 months imprisonment

is affirmed.




                                                  -2-